 Case 1:19-cv-05434-VM Document 54 Filed 06/21/19 Page 1 of 1

                                              LSDC SDNY
                                              DOCUMENT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                 ELECTR.. ·O·N.ICALL Y FILED 1·
-----------------------------------x                               I IA
                                                                       /! Iµ 7 l.
                                              DOC#:                               I
STATE OF NEW YORK, et al.,                    DA TE Fl.LED:       ,,
                                                                                      1
                                            a.=====-=--~-.
                                                         4-                   :

                      Plaintiffs,             19 Civ. 5434             (VM)

     - against -                              SCHEDULING ORDER

DEUTSCHE TELEKOM AG, et al.,

                      Defendants.
-----------------------------------x
VICTOR MARRERO, United States District Judge.

     It   is hereby ordered that      the trial      in this       case           is

scheduled to begin on October        7,   2019.   The        parties     shall

submit a joint proposed case management plan by June 28, 2019.




SO ORDERED.


Dated: New York, New York
       21 June 2019
